Citation Nr: 1751543	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to October 17, 2013.

2. Entitlement to an evaluation in excess of 50 percent for PTSD from October 17, 2013, to February 28, 2017.

3. Entitlement to an evaluation in excess of 70 percent as of February 28, 2017.  

4. Entitlement to service connection for erectile dysfunction (ED), secondary to service-connected disabilities.  

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This claim was remanded for further development by the Board in January 2017.  That development has been completed and the case has since been returned to the Board for appellate review.  

In a June 2017 rating decision, the RO assigned an increased evaluation from 30 percent to 50 percent for the Veteran's service-connected PTSD from the period between October 17, 2013 to February 28, 2017, and an evaluation of 70 percent thereafter.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for ED and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ
FINDINGS OF FACT

1. For the period on appeal prior to October 17, 2013, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with reduced reliability and productivity.

2. For the period on appeal from October 17, 2013, to February 28, 2017, the Veteran's PTSD more closely approximates symptomatology productive of occupational and social impairment with reduced reliability and productivity.

3. As of February 28, 2017, symptoms of the Veteran's PTSD have not approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating of 50 percent, but no higher, for PTSD, prior to October 17, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 50 percent from October 17, 2013, to February 28, 2017, for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a rating in excess of 70 percent as of February 28, 2017, for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim by a letter dated in August 2010.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for his PTSD in February 2017, pursuant to the Board's January 2017 remand.  He was also afforded a VA examination for his PTSD in September 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 and February 2017 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Additionally, as the February 2017 opinion was obtained pursuant to the Board's January 2017 remand and is sufficient to decide this claim.  The Board finds substantial compliance with the January 2017 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Governing Law

In July 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  In November 2010, the RO granted the Veteran service connection for his PTSD, and assigned an initial disability rating of 30 percent, effective July 20, 2010.  In January 2011, the Veteran appealed the assignment of an initial disability rating of 30 percent, and, in a June 2017 rating decision, was granted an increased rating of 50 percent for PTSD, effective October 17, 2013, and a rating of 70 percent, effective February 28, 2017.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the periods on appeal, the Veteran's PTSD has been rated as 30, 50, and 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant to the rating formula, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Code 9411 (2016).

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

 In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

III. Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to October 17, 2013

As stated above, the Veteran's service-connected PTSD is currently rated as 30 percent disabling for the period on appeal prior to October 17, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following review of the evidence of record, the Board finds that his PTSD symptoms warrant a 50 percent evaluation.  

To that end, a November 2009 VA mental health note reported that the Veteran's overall mood had been good, and that the Veteran was enjoying his retirement.  The Veteran reported his sleep as good, and his spouse found that the medicine he took made him more relaxed and less tense.  The Veteran reported that he went through a week or two period of depressed mood.  The Veteran reported that he did not like being in large crowds.  He indicated that he did not experience nightmares but he occasionally had intrusive memories of war.  The Veteran reported that he was retired but that he operated his own private investigation office out of his home, which he reported was busy.  The Veteran reported that he was close with family and to some friends, and that he spent a lot of his free time working on his cars in the shop, as well as painting his house.  The Veteran also reported that he went to the gym approximately three times per week, and that while there he socialized with others.  

The Veteran appeared alert, cooperative, appropriately dressed and well-groomed.  He demonstrated appropriate mood and had coherent and spontaneous thought progression.  Moreover, his cognitive functions were intact.  The Veteran reported that he did not experience suicidal and homicidal ideations.   Further, the Veteran was assigned a GAF score of 86.  

In September 2010, the Veteran was afforded a VA PTSD examination.  The Veteran reported that he experienced intrusive memories of combat almost a daily basis, and that he experienced nightmares approximately two to three times per week.  He reported that he experienced social avoidance and avoided crowds.  He reported experiencing ongoing depression and anxiety.  He reported that he had experienced passive suicidal ideations in the past, but that he did not have, and never had, any plan or intent to commit suicide.  He reported that he retired from his business as a private investigator approximately two years prior.  He reported that he startled easily and that he had difficulty with concentration and focus. The Veteran explained that he did not like to have interactions with others, and that he preferred to stay in his house with his wife.  

The September 2010 examiner indicated that the Veteran appeared alert, cooperative and well-oriented.  His thoughts were clear and goal-oriented and his cognitive functions, including memory and judgment were intact.  The Veteran reported that he did not experience delusions or hallucinations.  The Veteran reported some difficulty with concentration and focus.  The Veteran appeared well groomed and appropriately dressed, and with good hygiene.  The examiner noted that the Veteran experienced hypervigilance but that he did not experience obsessive rituals, panic, or ongoing hypervigilance.  The Veteran was assigned a GAF score was 50.  

A November 2010 VA mental health note reported that the Veteran lived at home with his wife, was active, and regularly went to the gym.  The Veteran reported that he did not have suicidal or homicidal ideations.  The Veteran reported that he had been a little more on edge the few months prior.  He reported that he felt bored but that he still enjoyed life and could still sit down and relax and enjoy a movie.  He indicated that he slept alright on most nights but had a somewhat erratic sleep schedule.  He reported that he got along well with family, and that he regularly attended the gym.  He reported that he continued to work out of his office doing private investigation work, which he reported was busy at times.  He reported that he enjoyed working on his sports car in the shop and rehabbing his home.  He also reported that he worked out approximately three times per week and socialized at the gym.  Further, he reported that he had considered performing volunteer work.  

The Veteran appeared well groomed and appropriated dressed.  The Veteran was alert and cooperative, with appropriate mood.  His thought progression and content were spontaneous and coherent.  Further, the Veteran reported that he did not experience psychosis and his cognitive functions were intact.  

A February 2013 VA mental health note indicates that the Veteran reported he had been depressed for longer periods of time than before.  The Veteran reported that he did not have suicidal or homicidal ideations, and denied having hallucinations or flashbacks.  The Veteran appeared alert, and well-oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  The Veteran was assigned a GAF score of 80.  

A May 2013 VA mental health note indicates that the Veteran experienced depression.  He reported that he did not have suicidal or homicidal ideations, and denied having hallucinations.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

An October 2013 VA mental health note indicates that the Veteran reported experiencing anxiety, irritability, and increased worriment.  He appeared well-oriented to person, place and times, and his thought process was coherent, logical and goal-oriented.  The Veteran was appropriately dressed and had good hygiene.  He denied experiencing suicidal and homicidal ideations, as well as auditory or visual hallucinations.  

The aforementioned evidence reflects that the Veteran's PTSD was manifested by depressed mood, difficulty sleeping, irritability, intrusive thoughts, anger, avoidant behaviors, problems with concentration, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the frequency, severity and duration of these symptoms are consistent with a higher 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity. 

In so finding, the Veteran indicated that he had difficulty being in the presence of other individuals, particularly due to his difficulty with anxiety, irritability and avoidance behavior.  To that end, at the September 2010 VA examination, the Veteran reported that he avoided crowds and did not often leave his house.  

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD been shown to have met the criteria for the higher rating of 70 percent.  The evidence does not show that the Veteran has had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Medical records noted that he exhibited  consistently well-groomed appearance, his thought process was logical and goal-oriented, his family relationships were good, his speech was normal, he attended the gym on a regular basis, and socialized while there, he had brief and intermittent periods of depression, and he was oriented to person, place, time, and situation.  Moreover, he also exhibited no delusions, hallucinations, obsessive rituals, or suicidal ideations.  In short, the Board does not find that the Veteran's symptomatology in terms of frequency, duration, or severity more closely approximates the next higher disability rating.  

Accordingly, the Board finds that a rating of 50 percent for PTSD, but no higher, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Entitlement to an evaluation in excess of 50 percent for PTSD from October 17, 2013, to February 28, 2017

As stated above, the Veteran's service-connected PTSD is currently rated as 50 percent disabling for the period on appeal from October 17, 2013, to February 28, 2017, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following review of the evidence of record, the Board finds that his PTSD symptoms do not warrant a higher evaluation at any point throughout the period on appeal.  

In that regard, a November 2013 VA mental health note indicates that the Veteran experienced problems with anxiety and depression.  He reported that his appetite was good.  He denied experiencing suicidal or homicidal ideations, and denied having hallucinations or flashbacks.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

A May 2014 VA mental health note indicates that the Veteran denied experiencing  suicidal or homicidal ideations.  Moreover, he denied experiencing hallucinations.   The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

An August 2014 VA mental health note indicates that the Veteran denied experiencing suicidal or homicidal ideations, and he denied having auditory or visual hallucinations.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

A November 2014 VA mental health note indicates that the Veteran denied experiencing suicidal or homicidal ideations, and denied having auditory or visual hallucinations.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

An April 2015 VA mental health note indicates that the Veteran experienced anxiety and depression.  The Veteran reported that he did not have suicidal or homicidal ideations.  He reported that a few months prior he thought he saw men in the bushes with rifles but that he knew they were not real.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  His attention span, concentration, insight and judgment were good and his short and long term memory appeared intact.  

A September 2015 VA mental health note reports that the Veteran did not experience suicidal or homicidal ideations, and denied having hallucinations or flashbacks.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  

A December 2015 VA mental health note indicates that the Veteran reported that he did not have suicidal or homicidal ideations, and denied having hallucinations or flashbacks.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  Also, a December 2010 suicide risk assessment note shows the Veteran's report that he had no experienced any suicidal thoughts within the prior six months.  

A February 2016 VA mental health note indicates that the Veteran experienced depression and loneliness since the death of his wife.  The Veteran reported that he did not have suicidal or homicidal ideations, and denied having hallucinations or flashbacks.  The Veteran appeared alert, and oriented to person, place and time.  His thought process was coherent, logical and goal-oriented.  The Veteran was also well groomed and appropriately dressed.  Moreover, the Veteran reported that he was dating someone and that he enjoyed her company.  

An April 2016 VA mental health note indicates that the Veteran had fleeting thoughts of killing himself on a daily basis, however, he reported no intention of acting on such thoughts.  He reported that his appetite was alright.  The Veteran appeared cooperative, well-groomed and appropriately dressed.  He made adequate eye contact and had a normal rate of speech.  His mood was anxious at times and down at times.  The Veteran's thought process was linear and his answers were relevant and goal-oriented.  He reported that he did not experience delusions or hallucinations.  Cognitively, he appeared alert and well-oriented to person, place and time.  

A July 2016 VA mental health note indicates that the Veteran reported experiencing anxiety and depression.  He reported that he had a history of fleeting suicidal ideations, but that he never had a plan or intent to do so.  His mood was anxious at times and down at times.  The Veteran's thought process was linear and his answers were relevant and goal-oriented.  He reported that he did not experience delusions or hallucinations.  Cognitively, he appeared alert and well-oriented to person, place and time.  

A November 2016 VA mental health note indicates that the Veteran denied experiencing suicidal and homicidal ideations.  He reported that his sleep was better and his appetite was normal.  The Veteran appeared cooperative, well-groomed and appropriately dressed.  He made adequate eye contact and had a normal rate of speech.  The Veteran's thought process was linear and his answers were relevant and goal-oriented.  He reported that he did not experience delusions or hallucinations.  Cognitively, he appeared alert and well-oriented to person, place and time.  

A January 2017 VA mental health note indicates that the Veteran was experiencing depression and anxiety.  The Veteran reported that he did not experience suicidal or homicidal ideations.  He reported that his sleep was "ok" and appetite was normal.  The Veteran appeared cooperative, well-groomed and appropriately dressed.  He made adequate eye contact and had a normal rate of speech.  His mood was anxious at times and down at times.  The Veteran's thought process was linear and his answers were relevant and goal-oriented.  He reported that he did not experience delusions or hallucinations.  Cognitively, he appeared alert and well-oriented to person, place and time.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 50 percent evaluation between October 17, 2013 to February 28, 2017,  which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Board considered the Veteran's lay statements describing symptoms, and considers them to be probative, but finds that they are representative of symptomatology that most closely approximates a rating of 50 percent during the relevant period on appeal

The aforementioned evidence does not show that during the period on appeal, the Veteran had obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Again, the Board does not find that the Veteran's symptomatology in terms of frequency, duration, or severity more closely approximates the next higher disability rating.    

Medical records have consistently shown that the Veteran was well-groomed, his thought process was logical and goal-oriented, after the death of his wife he had a girlfriend, his speech was normal, he attended the gym on a regular basis, and socialized while there, he had brief and intermittent periods of depression, and he was oriented to person, place, time, and situation.  Moreover,  he exhibited no delusions, hallucinations, obsessive rituals, panic attacks.  

The Board acknowledges that the Veteran made statements regarding suicidal ideation.  However, given the record in this case, the Board finds that an increased disability rating is not warranted based on this symptomatology, as it does not result in occupational and social impairment with deficiencies in most areas, the hallmarks of a 70 percent disability rating,  See Bankhead v. Shulkin, No. 15-2404 (Vet. App. May 9, 2017) (noting that the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level); Vazquez-Claudio, 713 F.3d at 117 -18.  In that regard, as noted above, although the Veteran's symptoms are the "primary consideration" in assigning an evaluation under § 4.130, the determination of a particular evaluation requires a factual conclusion as to the level of occupational and social impairment.  Id. 

When all of the evidence and findings contained therein are considered in totality, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate from October 17, 2013 to February 28, 2017, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

V. Entitlement to an evaluation in excess of 70 percent as of February 28, 2017

As stated above, the Veteran's service-connected PTSD is currently rated as 70 percent disabling, as of February 28, 2017, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following review of the evidence of record, the Board finds that his PTSD symptoms do not warrant a higher evaluation.   

In that regard, the Veteran was afforded a VA PTSD examination in February 2017.  
The Veteran reported that he lived in a home, which he intended to sell and to which he had been making repairs.  He reported that he spent most of his free time on the computer or reading books, and that he did not have much time for hobbies or other interests.  He indicated that it had been tough to get motivated.  He reported that he did not have a close circle of friends, but that he had a fair number of acquaintances, and one good friend.  The Veteran reported that he went to the gym approximately three days a week and that he attended doctor and dental appointments.  He stated that he socialized and joked with people at the gym. The Veteran reported that he met with a group of retired law enforcement officers every Thursday for lunch.  The Veteran reported that he did not like to be around people and that he was easily aggravated and experienced a lot of road rage.  

In terms of his PTSD symptoms, the Veteran reported that he sleep was not good but that his medication had improved it.  He reported that his appetite was "so-so" and that he often felt fatigued and restless.  The Veteran indicated that he had trouble with attention and concentration, and that his memory was not too good.  The Veteran reported that his mood was usually down and almost always subdued, but that he no longer felt the level of depression that he once had.  Similarly, the Veteran reported that his anxiety had improved.  In terms of depression, the Veteran reported that he felt a little numb with regard to emotions.  He reported that he was easily angered and on occasion would have explosive anger in which he would yell in a blind rage.  

The Veteran reported that he was startled by loud noises and that he still had vivid dreams about his time in Vietnam.  He also reported that he sometimes would see things that were not present, such as North Vietnamese troops moving in his bushes.  The Veteran reported that he thought about suicide on a daily basis but that he never had an intention of killing himself.    

The examiner reported that the Veteran arrived at his examination on time and that his appearance was unremarkable, as his grooming and hygiene were appropriate.  The Veteran was alert and well oriented to person, place and time.  The examiner noted that his responses were appropriate and his cognitive functioning appeared to be grossly intact.  His thoughts were logical, coherent, and goal-oriented.  His speech was clear and intelligent, and there was no evidence of significant expressive language impairments.  Additionally, there was no evidence of perceptual disturbances, delusional beliefs or perseverative thoughts.  The Veteran's concentration and motor activity were unremarkable.  His mood was dysphoric and he denied suicidal and homicidal ideations, intent or plan.  

The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A March 2017 VA mental health note indicates that the Veteran appeared cooperative, and adequately groomed and dressed.  The Veteran made adequate eye contact, and his motor skills were normal.  The Veteran's mood was down at times.  The Veteran's thought process was linear and goal-oriented.  The Veteran reported that he did not experience delusions or hallucinations, and he denied experiencing suicidal and homicidal ideations.  

An April 2017 VA mental health note indicates that the Veteran was anxious and depressed.  The Veteran reported that he had suicidal thoughts but that he no intent or plan to act on such thoughts.  His mood was depressed and irritable.  The Veteran appeared alert and oriented to person, place and time.  The Veteran denied auditory or visual hallucinations, as well as suicidal and homicidal ideations.  His thought process was coherent, logical and goal-oriented.  He appeared well dressed and with appropriate hygiene.  The Veteran reported that it was difficult to leave the house, due to his depression, but that he still attended lunch with his peers.  Also, he reported that he preferred to visit his daughter at her home, rather than his own.  

A June 2017 VA mental health note indicates that the Veteran reported that he had passive suicidal ideations but that he had no intention of acting on such ideations.  He reported that he felt down, anxious and irritable at times, but that he got through it.  He reported that he did yard work, things around the house, and that he planted flowers.  He also reported that he went to the gym regularly.  

Additionally, the Veteran appeared well groomed, cooperative and appropriately dressed.  He made adequate eye contact, and had a normal rate of speech.  His thought process was linear, relevant and goal-oriented.  The Veteran appeared alert and well oriented to person, place and time.  The Veteran reported that he did not experience delusions or hallucinations.  

As shown above, the record reflects that the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, the Veteran has not displayed gross impairment in thought process or communication, nor has the record shown that he is a persistent danger of hurting himself or others.  As stated above, the record reflects that the Veteran thought about suicide every day.  However, the Veteran has denied intentions of acting on the ideations.  Moreover, a review of the record reflects that the Veteran is not a persistent danger of hurting himself or others.  Additionally, VA examiners and clinicians have consistently observed the Veteran to be alert and oriented, and with appropriate grooming and hygiene.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  In terms of social impairment, the Veteran stated that he socialized at the gym and that he met law enformcent peers for lunch every Thursday.  Moreover, he had reported that he visited his daughter at her home.  Accordingly, the Board finds that the Veteran's PTSD symptoms most nearly approximate a 70 percent evaluation.  

The Board has also considered the lay statements of record and finds that they are consistent with the 70% disability rating that has been assigned.  

ORDER

Entitlement to an evaluation of 50 percent, but no higher, for PTSD prior to October 17, 2013, is granted.  

Entitlement to an evaluation in excess of 50 percent for PTSD from October 17, 2013, to February 28, 2017, is denied.  

Entitlement to an evaluation in excess of 70 percent as of February 28, 2017, is denied.  


REMAND

Pursuant to the Board's January 2017 remand, the Veteran was afforded a VA examination to determine to nature and etiology of his claimed ED in February 2017.  In July 2017, the examiner also provided an addendum opinion.  The examiner opined that the Veteran's diagnosed ED was less likely than not due to or aggravated by the Veteran's service-connected PTSD, to include medications used to treat his PTSD.  In his rationale, the examiner opined that the etiology of the Veteran's ED was multifactorial, to include advanced age with natural hormone decrease and situational depression.  

The Board's January 2017 remand directed the examiner to address the Veteran's 1984 private treatment records showing complaints of increased depression and ED, which the Veteran claimed began in the early 1980's.  Also, the Board's January 2017 remand directives asked the examiner to consider the Veteran's January 2011 and March 2013 lay statements regarding the onset of his ED.  However, the record reflects that the examiner did not address such evidence.  As such, the Board finds that there has not been substantial compliance with the Board's January 2017 remand directives for adjudication of the Veteran's claim for entitlement to service connection for ED.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Based on the foregoing, the Board finds the examiner's opinions inadequate and, thus, remand is warranted.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim for entitlement to service connection for ED.   


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's erectile dysfunction (ED).  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's ED.  

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is due to or results from his service-connected PTSD, to include medications used to treat his PTSD.     

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED has progressed to an abnormally high rate due to or as a result of his service-connected PTSD, to include medications used to treat his PTSD.  

Specifically, the examiner should address the Veteran's April 1984 private treatment records, which indicate complaints of increased depression and ED beginning in the early 1980's.  The examiner should also address the Veteran's January 2011 and March 2013 lay statements regarding the onset of his ED.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


